DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8-9, 14, 16, 20-21, 26, 29, 59, 61-62 and 64 are pending and will be examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14, 20-21 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	

Claim 14
Claim 14 is dependent on claim 1.  Claim 14 is drawn to the degree of preferential localization of the protease that cleaves the linker that attaches A to Dx.  However, claim 1 (c) presents three options related to the linker being cleavable by a protease in the extracellular microenvironment.  In claim 1 (c)(i) and claim 1 (c)(iii), a protease-cleavable linker is present.  In claim 1 (c)(ii), no protease cleavable linker is present.  It is unclear how the limitations of claim 14 can further limit the immune-modulatory conjugate comprising no protease cleavable linker as recited in claim 1 (c)(ii).  Hence, the metes and bounds of claim 14 are not distinctly pointed out.  
	Note that, for the sake of compact prosecution, claim 14 will be analyzed as if claim 1 (c)(i) has been selected.

Claims 20 and 21
Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is dependent on claim 1.  Claim 21 is dependent on claim 20.  Claim 20 is drawn towards a first Fc receptor being FcgRI, FcgRIIA and FcgRIIIA and a second Fc receptor being an FcRn receptor.  
These claims are first indefinite because claim 20 specifies that the “first Fc receptor”, which is singular, and “FcgRI, FcgRIIA and FcgRIIIA” that are required by the claims are three different receptors.  It is unclear if the claim requires that the first Fc receptor is one receptor, or three different Fc receptors, “FcgRI, FcgRIIA and FcgRIIIA” Because of this ambiguity, the metes and bound of claims 20 and 21 are not distinctly pointed out.  
Furthermore, claims 20 and 21 are both dependent on claim 1.  However, claim 1 (c) presents three options related to a modified Fc region.  In claim 1 (c)(ii) and claim 1 (c)(iii), modifications to the Fc region that affect binding to a first and a second Fc receptors are present.  It is unclear how the limitations of claims 20 and 21 can further limit the immune-modulatory conjugate comprising no modifications to the Fc region of the antibody as recited in claim 1 (c)(i).  Hence, the metes and bounds of claims 20 and 21 are not distinctly pointed out.  
Note that, for the sake of compact prosecution, claims 20 and 21 will be examined as if claim 20 reads “FcRI, FcRIIA or FcRIIIA” and claim 1 (c)(iii) has been selected. 

Claim 59
Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 59 is directed to an antigen binding domain comprising VH and VL sequences at least 90% sequence identity to a pair of VH and VL sequences set forth in Table 2 or Table 6 (of the Specification). Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).  See MPEP §2173.05(s). 
	Additionally, claim 59 is indefinite because it is simply directed to “a pair” of VH and VL sequences selected from Table 2 or Table 6 of the Specification.  The claim refers solely to “a pair” of sequences, not that said sequences are from the same antibody.  For example, column 1 of Table 2 of the Specification is the VH sequence of the antibody pertuzumab (SEQ ID NO: 12).  Column 4 of Table 2 of the Specification is the VL sequence of the antibody cetuximab (SEQ ID NO: 27).  The way the claim is drafted, SEQ ID NO: 12 and SEQ ID NO: 27 could be taken as the VH and VL “pair” even though they are not from the same antibody.  
Note that, for the sake of compact prosecution, the antibody atezolizumab with VH comprising SEQ ID NO: 504 and VL comprising SEQ ID NO: 505 will be used as the antibody of claim 59.  


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Scope of the claimed antibodies and description in specification
	Claim 59 is drawn to an antibody that: 1) comprises a VH that is at least 90% sequence identity to SEQ ID NO: 504 and 2) comprises a VL that is at least 90% sequence identity to SEQ ID NO: 505.  As shown in Table 2, is the atezolizumab antibody is comprised of the amino acid sequences of SEQ ID NOs:504 and 505, which binds to PD-L1.  Neither claim 59, nor the specification nor the prior art teach which CDR sequences of SEQ ID NOs:504 and 505 can be varied without disrupting the claimed function of binding to PD-L1.  
Atezolizumab is found in Table 2 of the Specification. Table 2 of the Specification is directed towards VH and VL sequences of “Tumor Antibodies”.  Table 1 of the Specification is titled “Tumor Antibody CDRs”, however the CDRs associated with atezolizumab are absent from Table 1.  The only structural features of the anti-PD-L1 antibody disclosed in the Specification are the antibody’s VH and VL sequences (SEQ ID NO: 504 and SEQ ID NO: 505, respectively), which are disclosed in Table 2.  

State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level even when the same antigen is bound.  E.g., E.g., Edwards et al, J Mol Biol 334:103-118 (2003); see also Marchalonis et al., Dev & Comp Immunol 30:223-247 (2006); summarized in Abstract and Conclusion.  
By the time of the filing of the instant application, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
But absent the conserved structure provided by all six CDRs of a parental antibody, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  As noted, method of making antibodies from any of a variety of species, including humans, to an antigen of interest were well known in the art.  Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source.  The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites, particularly in the amino acid sequence and length of VH-CDR3 (see Sela-Culang, et al. Front. In Immunol. 2013 Vol. 4, Article 302; Fig 4A).
In addition, at the time of filing, it was known that anti-PD-L1 antibodies, such as atezolizumab, are conventional antibodies that comprise six distinct CDRs.  For example, Lee (Lee, et al., Scientific Reports 2017 7: 5332) teaches on the subject of anti-PD-L1 antibodies and their structure.  Lee teaches of 4 distinct anti-PD-L1 antibodies: atezolizumab, durvalumab, BMS-936559 and avelumab.  All four of these anti-PD-L1 antibodies have six distinct and disclosed CDRs (Lee, Figure 2).  

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Neither the specification nor claim 59 discloses the 6 CDR sequences required to form an intact antibody capable of binding PD-L1.  Furthermore, the scope of claim 59 encompasses all antibodies that: 1) comprise a VH at least 90% identical to SEQ ID NO: 504, 2) comprise a VL at least 90% identical to SEQ ID NO: 505 and 3) are capable of binding PD-L1.   The fact that only one pair of VH and VL sequences belonging to an antibody capable of binding PD-L1 is disclosed means that the disclosed species is not representative of the genus comprising all antibodies capable of binding PD-L1.


Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that the combination of the 3 VH-CDR sequences and 3 VL-CDR sequences of an antibody was the minimum structure essential for binding specificity.  As noted above, neither the Specification nor claim 59 discloses these six distinct CDRs. Claim 59 is directed towards a claimed function (binding to PD-L1) without the required corresponding claimed structure (the sequences of the 6 distinct CDRs).  Furthermore, by not disclosing the 6 distinct CDRs of that antibody capable of binding PD-L1, it is impossible for a skilled artisan to determine which amino acids may be varied to arrive at the up to 10% deviation of VH and VL from SEQ ID NO: 504 and SEQ ID NO: 505, respectively, without such amino acid variations affecting the CDR regions.  Thus, the minimum structure essential for binding specificity is not adequately disclosed.   
In conclusion, the art does not teach and the specification does not disclose a genus of antibodies that bind to PD-L1.  Furthermore, a disclosure of one pairing of VH and VL sequences corresponding to one antibody that binds to PD-L1 without disclosing the CDRs of said antibody does not permit a skilled artisan to envision a genus of antibodies that can bind to PD-L1 as broadly encompassed by the instant claims. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-3, 5-6, 8, 9, 14, 16, 26, 29, 59, 61-62 and 64 is/are rejected under 35 U.S.C. 102(a)(1) or U.S.C. 102(a)(2) as being anticipated by Li (Li, et al., US 2017/0290923 A1; Published 10/12/2017) as evidenced by Tan (Tan, et al., World J Biol Chem 2013 26; 4(4) 91-101).  
	
Regarding claim 1, Li discloses an immunomodulatory conjugate comprising (a) an antibody or functional fragment thereof (Li, ¶ 0014), (b) a TLR7 agonist that is an imidazoquinoline (resiquimod) as an activating moiety (AM) (Li, ¶ 0240 and 0241) and (c) a linker comprising a protease cleavable moiety (Li, ¶ 0018, S1).  
The chemical structure for linker S1 from Li is depicted below with the protease cleavable valine-citrulline (Val-Cit) moiety circled:  

    PNG
    media_image1.png
    333
    1059
    media_image1.png
    Greyscale

Regarding the extracellular proteolysis of linker S1, the enzyme that cleaves the Val-Cit dipeptide of linker S1 is known to be cathepsin B.  Cathepsin B is, as evidenced by Tan, upregulated in cancers at levels 3-6-fold normal levels (Tan, p 94, ¶ 3).  Furthermore, as further evidenced by Tan, cathepsin B is both an endo and exopeptidase (Tan, Table 1) and the secretion/extracellular activity of cathepsins allows cancers to degrade components of the extracellular matrix and invade surrounding tissues (Tan, p 92, ¶ 1). Since Tan provides evidence that cathepsin B is 1) upregulated by at least 5-fold in some cancers and 2) secreted into the extracellular microenvironment to degrade the extracellular matrix, that means that the protease that cleaves the linker of Li is preferentially localized in the extracellular microenvironment of the target cells associated with cancers as compared to the extracellular microenvironment of normal cells by a factor of at least 5:1, thereby satisfying the limitations of claim 14.  
Regarding claims 2 and 3, Li discloses a conjugate of formula (I):

TM—L—AM (Li, ¶ 0014)

Wherein:

TM= an antibody or functional fragment thereof (Li, ¶ 0014)

L = a linker (Li, ¶ 0014)

AM =an activating moiety (same as TLR7 imidazoquinoline agonist) (Li; ¶ 0241)

If n and z of the structure of claim 2 are both set to be 1, the formulas of: 1) Li ¶0014 and 2) claim 2 of the instant application are the same.  Regarding claims 5, 6, 8 and 9, Li discloses the following linker formula with the following design elements (Li, ¶ 0394; Formula A; Arrows and text added by examiner):

    PNG
    media_image2.png
    366
    1045
    media_image2.png
    Greyscale

Regarding claim 16, Li discloses non-cleavable linkers (Li, ¶ 0391; S4).  Regarding claim 26, Li discloses conjugates wherein TM is an anti-PD-L1 antibody (Li, ¶ 0019).  Regarding claim 29, Li discloses conjugates wherein TM is an anti-PD-1 antibody (Li, ¶ 0020).  Regarding claim 59, one of the antibodies listed in Table 2 of the Specification is atezolizumab.  Li discloses conjugates wherein TM is MPDL3280A (same as atezolizumab).  The atezolizumab of Li is the same antibody as the instant claimed atezolizumab antibody. Thus, they would have the same VH sequences.  Regarding claim 61, Li discloses pharmaceutical compositions comprising the conjugate of Li and pharmaceutically acceptable carriers (Li, ¶ 0032).  Regarding claim 62, Li discloses methods of treatment of cancer comprising administration of the conjugates of Li (Li, ¶ 0037) and that liver cancer is included within the inventor’s definition of “cancer” (Li, ¶ 0433).  Regarding claim 64, Li discloses subcutaneous and intravenous administration of the conjugates of Li (Li, ¶ 0404).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9, 14, 16, 20-21, 26, 29, 59, 61-62 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li, et al., US 2017/0290923 A1; Published 10/12/2017) as evidenced by Tan (Tan, et al., World J Biol Chem 2013 26; 4(4) 91-101) as applied to claims 1-3, 5-6, 8, 9, 14, 16, 26, 29, 59, 61-62 and 64 above and in further view of Datta-Mannan (Datta-Mannan, et al., Drug Metabolism and Disposition 2012 Vol. 40, No. 8) and Lo (Lo, et al., The Journal of Biological Chemistry 2017, Vol. 292, No. 9, pp 3900-3908) and 
	The teachings of Li are discussed above.  
	Li does not teach that the antibody of the conjugate of Li comprises an Fc domain that has: 1) at least 10-fold higher Kd for at least one of the Fc receptors: FcRI, FcRIIA or FcRIIIA and 2) has at least a 5-fold lower Kd for the receptor FcRn. 
	The teachings of Datta-Mannan and Lo, however make up for this deficiency.  
	Datta-Mannan teaches on the subject of modifications to the Fc region of an antibody that affect binding to FcRn (Datta-Mannan, Abstract).  Datta-Mannan teaches that the double mutation T250Q / M428L lowers Kd for the receptor FcRn by at least 10-fold for 5 different antibodies (Datta-Mannan, p 1548; Table 1).  Datta-Mannan teaches that these mutations significantly increase serum half-life for all of the 5 antibodies (Datta-Mannan, p 1550; Fig. 2A-E).  
 	Lo teaches engineering the N297G (NG), D265A / N297G (DANG) and L234A / L235A / P329G (LALA-PG) mutations on the Fc region of antibodies (Lo, Abstract). Lo teaches that the LALA-PG mutation eliminates antibody-dependent, cell-mediated cytotoxicity for both murine IgG2 and human IgG1, thus reducing effector function of the antibodies (Lo, Abstract).  Lo teaches that the LALA-PG mutation decreases binding affinity for FcRI, FcRIIA or FcRIIIA by at least 50-fold for all receptors (Lo, p 3904; Fig. 5).  Lo teaches that anti-TfR antibodies (TfR is a protein expressed by reticulocytes) comprising the LALA-PG mutation did not induce depletion of reticulocytes (Lo, p 3905; Fig. 6 A-B).  
	It would be prima facie obvious to one of ordinary skill in the art to incorporate the teachings of Datta-Mannan and Lo into the immunoconjugate of Li to generate an antibody drug conjugate comprising an antibody that: 1) possesses an enhanced serum half-life due to the T250Q / M428L mutation of Datta-Mannan and 2) induces little to no antibody-dependent cell-mediated cytotoxicity (and thus has a mechanism of action dependent on the action of the activating moiety alone) due to the LALA-PG mutation of Lo.  The net result of this incorporation would be an immunoconjugate comprising: 1) an activating moiety that is resiquimod, 2) a linker comprising a moiety cleavable by the peptidase cathepsin B and 3) an anti-PD-L1 antibody comprising a Fc region comprising: A) the T250Q / M428L mutation of Datta-Mannan and B) the LALA-PG mutation of Lo.  One of ordinary skill in the art would be motivated to incorporate the mutations of Datta-Mannan and Lo into the antibody of the immunoconjugate of Li for two reasons: 1) to minimize effector function of the antibody component of the immunoconjugate and antibody-dependent cytotoxicity associated with the antibody component of the immunoconjugate, thus making the mechanism of action of the immunoconjugate dependent on the action of the activating moiety alone and 2) to increase the serum half-life of the immunoconjugate.  One of ordinary skill in the art would have a reasonable expectation of success doing so because: 1) Lo demonstrates that the LALA-PG mutation reduces antibody-dependent, cell-mediated cytotoxicity of antibodies and 2) Datta-Mannan demonstrates that the T250Q / M428L mutation increases antibody half-life via increased binding to FcRn.  This satisfies the limitations of claims 4, 20 and 21.  
Conclusion
Claims 1-6, 8, 9, 14, 16, 20-21, 26, 29, 59, 61-62 and 64 are rejected.
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643